 In the Matter Of PRESSED STEEL CAR COMPANY, INCORPORATED, ARMORTANK DIVISIONandUNITED CONSTRUCTION WORKERS, AFFILIATEDWITH UNITED MINE WORKERS OF AMERICACase No. 13-R-0090.Decided May 9, 1944Messrs. James C. BrownandA. J. Kuhn,of Chicago, Ill., for' theCompany.Messrs. Frank BarnhartandWalter M. Brock,of Hammond, Ill.,andMessrs. H. C. Howell, William AndersenandEdwin A. Bresnahan,of Chicago, Ill., for UCW-UMW.Meyers & Meyers, by Mr. Ben Meyers,of Chicago, Ill., for UAW.Mr. Joseph E. Cub bins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONySTATEMENT OF THE CASEUpon petition duly filed by United Construction Workers, affiliatedwith United Mine Workers of America, herein called the UCW-UMW,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Pressed Steel Car Company, Incorpo-rated,Armor Tank Division, Chicago, Illinois, herein called theCompany,' the National Labor Relations Board provided for an appro-priate hearing upon due notice before Francis X. Helgesen, TrialExaminer.Said hearing was held at Chicago, Illinois, on March 31and April 1, 1944.The Company, the UCW-UMW, and InternationalUnion,UnitedAutomobile,Aircraft& Agricultural ImplementWorkers of America, affiliated with the C. I. O., herein called theUAW, appeared, participated, and were afforded full, opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.At the hearing, the Trial Examinerreserved ruling upon the motion of the UAW to dismiss the petitionon the ground that the UCW-UMW did not show that it representeda sufficiently substantial number of employees in the alleged appro-priate unit to raise a question concerning representation.For reasonsIThe name of the Company appears herein as amended at the hearing.56 N. L.R. B., No. 78.393I 394,DECISIONS OF NATIONAL LABOR RELATIONS BOARDhereinafter stated, the motion is hereby denied.The Trial Examiner'srulings made at the hearing are free from prejudicial error' and' arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case; the Board makes the following :FINDINGS OF FACTI.THE BUSINESS, OF THE COMPANYPressed Steel Car Company, Incorporated, is a Pennsylvania cor-poration with its principal office located at Pittsburgh, Pennsylvania,authorized to transact business in the State of Illinois.Armor TankDivision, the sole operation of the Company involved herein, is locatedat Hegewisch, Illinois, and is engaged in the manufacture of tanks andother war materials.During the year 1943, the Company purchasedfor use at its Armor Tank Division raw materials of a value in excessof $1,000,000, of which approximately 75 percent was purchased fromsources outside the State of Illinois.During the same period, net salesof the Comptiny at the Armor Tank Division were in excess of $1,000,-000, of which 90 percent represented the value of products shipped topoints outside the State of Illinois.The Company concedes that, with respect to its operations at theArmor Tank Division, it is engaged in commerce within the meaningof the National Labor Relations Act.H. THE ORGANIZATIONS-INVOLVEDUnited Construction Workers, is a labor organization affiliated withthe United Mine-Workers of America, admitting to membership'em-ployees of the Company.International Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, is a labor organization affiliated withthe Congress of Industrial Organizations,, admitting to- membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATION 'On January 19, 1944; the UCW-UMW notified the Company byletter that it represented many of the Company's employees and thatit planned to file with the Board a petition for an investigation andcertification of representatives.The Company failed to reply to theletter.The Company takes the position that at the time it could notrecognize the UCW-UMW as the bargaining representative of itsemployees because of a contract it had with the UAW covering theemployees sought to be represented by the UCW-UMW. PRESSED STEEL CAR COMPANY, INCORPORATED395The contract was an exclusive recognition agreement dated June 24,1943, effective for a period of 1 year from March 1, 1943, subject toautomatic renewal in the event that neither party gave notice of adesire to terminate or modify it 30 days prior to its expiration date. Italso contained a maintenance of membership provision. Timely noticehaving been given by the UAW to the Company, the contract expiredby its terms on March 1,'1944.Neither the Company nor the UAWcontends that the contract is a bar to the present proceeding.However,the UAW urges that the showing of representation made by the UCW-UMW 2 is not sufficient to raise a question concerning representation,of the Company's employees.Despite the UAW's position, we are of the opinion and find.that the-UCW-UMW has made a sufficient showing of representation of em-ployees in the unit hereinafter found to be appropriate, particularly inview of the maintenance of membership clause in the recent contractbetween the Company and the UAW .3We find that a question affecting commerce has arisen- concerningthe representation 'of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIn its petition the UCW-UMW requested. a ,'unit comprised of allArmor Tank Division production and maintenance employees, not ona salaried basis, including hourly paid subforemen, and excluding officeand clerical employees, guards, and supervisory employees.4At thehearing,-the' UCW-UMW was apprised of the fact that the Com-pany employs about 40 assistant foremen, some hourly paid, and otherscompensated on a salaried basis.The UCW-UMW then indicatedthat it -desired to include the hourly paid assistant foremen.TheCompany and the UAW agree that the unit set forth in the petitionis appropriate, but they contend that hourly paid assistant foremenshould not be included for the reason that they are supervisory em-ployees.The record shows that a number of, employees, who are leaders,are designated as subforemen on the Company's pay roll for the solepurpose of permitting them to enjoy certain insurance benefits.The2A combination of reports made by the Field Examiner and the,Trial Examiner showsthat the UCW-UMW submitted 951 authorization cards bearing names of persons whosenames appear on the Company's pay roll of January 23, 1944The cards are dated as fol-lows : 132 in 1943; 395 in 1944; and 424 undated. There are approximately 3,142 em-ployees in the unit alleged by the UCW-UMW to be appropriate.F 2 The UAW didnot produce any evidence of representation but relied upon its contractas evidence of its interest in tile.proceeding.SeeMatter of Sayler Finishing Plants, Ino.,49 N. L. R. B. 532.This is substantially the same unit found to be appropriate by the Board in a priorproceeding(46 N L.R. B. 262)involving the same parties. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord further shows that these leaders do not fall within our usualdefinition of supervisory employees.Since the parties have agreedto include these employees, we shall place them within the unit.With regard to the assistant foremen, the undisputed testimony ofthe Company's superintendent of labor relations reveals that theyperform no duties involving manual work, that they have from 3 to 30employees under their supervision, that they can discipline suchemployees; and that their recommendations with respect to these em-ployees are sufficiently effective to cause changes in their working sta-tus.We find that" all assistant foremen, salaried and hourly paid,are supervisory employees, and as such, we shall exclude them fromthe unit.We shall also exclude delivery chauffeurs, inasmuch as allparties agreed to the exclusion of such employees.We find that all production and maintenance employees of the Com-pany at its Armor Tank Division, not on a salaried basis, includinghourly .paid subforemen or leaders, but excluding office and clericalemployees, guards, delivery chauffeurs, hourly paid and salaried as-sistant foremen, and all other supervisory employees who have author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of, Section 9 (b) of the Act.-1V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the payrollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.5DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is hereby'DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Pressed Steel CarCompany, Incorporated,, Armor Tank Division. Chicago, Illinois,an election by secret ballot shall be conducted as early as possible, but5The UCW-UMW requested that it be-designated upon the ballot as "Local 237, U. C W',affiliated with the U. M W. of A.," and the UAW requested that it be designated upon theballot as "Local 166, UAWCIO."Both requests are hereby granted PRESSED'STEEL CAR COMPANY,' INCORPORATED397not later than thirty (30) days from the date of this Direction, underthe direction and supervision of the,Regional Director for the Thir-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of,said Rules and Re' lations, among the employees in the unit foundappropriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding any who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether they desire to be repre-Local 166,UAW-CIO,for the purposes of collective bargaining, orby neither.--